                                            Case 3:20-cv-00151-JCS Document 23 Filed 09/08/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       ELIDIA M. DUARTE,                              Case No. 20-cv-00151-JCS
                                                       Plaintiff,
                                   8
                                                                                          ORDER CONTINUING CASE
                                                 v.                                       MANAGEMENT CONFERENCE AND
                                   9
                                                                                          SETTING SCHEDULE FOR MOTION
                                  10       ANDREW SAUL,                                   TO DISMISS
                                                       Defendant.                         Re: Dkt. No. 18
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ case management statements. Defendant Andrew

                                  14   Saul, Commissioner of Social Security (the “Commissioner”) has not yet responded to Plaintiff

                                  15   Elidia Duarte’s complaint and intends to file a motion to dismiss. The initial case management

                                  16   conference set for September 11, 2020 is therefore CONTINUED. Pursuant to Civil Local Rule

                                  17   16-5, the deadline for the Commissioner to answer or otherwise respond to Duarte’s complaint is

                                  18   November 16, 2020. The Court sets the following schedule for the Commissioner’s anticipated

                                  19   motion and the initial case management conference:

                                  20          (1) The Commissioner shall file his motion to dismiss no later than November 16, 2020.

                                  21          (2) Duarte shall file her opposition brief no later than November 30, 2020.

                                  22          (3) The Commissioner shall file his reply brief no later than December 7, 2020.

                                  23          (4) The parties may—but are not required to—file supplemental case management

                                  24   statements no later than December 11, 2020.

                                  25          (5) The initial case management conference and the hearing on the Commissioner’s

                                  26   motion will occur by videoconference on December 18, 2020 at 9:30 AM.1

                                  27
                                       1
                                        This order supersedes Civil Local Rule 7-2(a)’s default requirement that a motion must be
                                  28
                                       noticed for a hearing “not less than 35 days after filing of the motion.”
                                          Case 3:20-cv-00151-JCS Document 23 Filed 09/08/20 Page 2 of 2




                                   1          Duarte, who is not represented by counsel, is encouraged to consult with the Federal Pro

                                   2   Bono Project’s Pro Se Help Desk for assistance as she continues to prosecute this case. Lawyers

                                   3   at the Help Desk can provide basic assistance to parties representing themselves but cannot

                                   4   provide legal representation. Although in-person appointments are not currently available due to

                                   5   the COVID-19 public health emergency, Duarte may contact the Help Desk at (415) 782-8982 or

                                   6   FedPro@sfbar.org to schedule a telephonic appointment.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 8, 2020

                                   9                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  10                                                  Chief Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
